Ex. 10.3

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR ANY APPLICABLE STATE SECURITIES LAW AND THIS NOTE, AND THE
UNDERLYING SHARES OF STOCK, MAY NOT BE TRANSFERRED UNTIL (I) A REGISTRATION
STATEMENT UNDER THE ACT OR SUCH APPLICABLE STATE SECURITIES LAWS SHALL HAVE
BECOME EFFECTIVE WITH REGARD THERETO, OR (II) IN THE OPINION OF COUNSEL
REASONABLY ACCEPTABLE TO THE COMPANY, REGISTRATION UNDER THE ACT OR SUCH
APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED IN CONNECTION WITH SUCH
PROPOSED TRANSFER.

 

 

NORTH AMERICAN ENERGY RESOURCES, INC.

 

$500,000.00 November 3, 2011

 

8.0% CONVERTIBLE NOTE

 

THIS NOTE is a duly authorized and issued note of North American Energy
Resources, Inc., a Nevada corporation, having a principal place of business at
228 St. Charles Avenue, Suite 724, New Orleans, Louisiana 70130 (the “COMPANY”),
designated as its 8.0% Convertible Note, due October 31, 2012, in the principal
amount of FIVE HUNDRED THOUSAND DOLLARS AND 00/100 ($500,000.00) (the “NOTE”).

 

FOR VALUE RECEIVED, the Company promises to pay to the order of CLINTON W.
COLDREN, or his registered assigns, (the “Holder”) in lawful money of the United
States of America, the principal sum of FIVE HUNDRED THOUSAND DOLLARS AND 00/100
($500,000.00) on October 31, 2012 (the “Maturity Date”), or such other or lesser
amounts as may be reflected from time to time on the books and records of Holder
as evidencing the aggregate unpaid principal balance of loan advances made to
Company from time to time as provided below, together with simple interest
assessed at the rate of 8.0% per annum, with interest being assessed on the
unpaid balance of this Note as outstanding from time to time. Interest shall be
calculated on the basis of a 360-day year comprised of twelve 30-day months and
shall accrue daily commencing on the Original Issue Date (as defined in Section
5) until payment in full of the principal sum, together with all accrued and
unpaid interest and other amounts which may become due hereunder, has been made.
In the event that the principal amount of this Note is not paid in full when
such amount becomes due and payable, interest at the rate of 8.0% per annum
shall continue to accrue on the balance of any unpaid principal until such
balance is paid.

This Note contemplates multiple loan advances to be made in accordance with the
terms contained herein. Once the total amount of principal has been advanced
under this Note, Company will not be entitled to further loan advances. The
following party is authorized, as provided in this paragraph, to request
advances under this Note, until Holder receives from Company, at Holder’s
address shown below written notice of revocation of such authority: Alan
Massara. Each request for an advance must be in writing signed by the authorized
party. Company agrees to be liable for all sums advanced in accordance with the
instructions of an authorized person. The unpaid principal balance owing on this
Note at any time shall be evidenced by endorsements on this Note. Holder shall
have no obligation to make advances under this Note if: (a) there is an Event of
Default under the terms of this Note or a default under any other agreement that
Company has with Holder, including any agreement made in connection with the
signing of this Note; or (b) Company ceases doing business or is insolvent.

The total amount of principal and interest outstanding under this Note may not
be prepaid in whole or in part without Holder’s consent.

This Note is subject to the following additional provisions:

 

1.                  SECTION 1

2.                  EVENTS OF DEFAULT

 

(a) “EVENT OF DEFAULT,” wherever used herein, means any one of the following
events (whatever the reason or whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):

 

(i) any default in the payment of the principal of or interest on in respect of
this Note as and when the same shall become due and payable (whether on a
Conversion Date or the Maturity Date or by acceleration or otherwise) provided
such default is not cured by the Company within ten (10) days after the due date
thereof;

 

(ii) the Company or any of its subsidiaries shall commence, or there shall be
commenced against the Company or any such subsidiary a case under any applicable
bankruptcy or insolvency laws as now or hereafter in effect or any successor
thereto, or the Company commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Company or any subsidiary thereof or there is commenced
against the Company or any subsidiary thereof any such bankruptcy, insolvency or
other proceeding which remains undismissed for a period of 90 days; or the
Company or any subsidiary thereof is adjudicated insolvent or bankrupt; or any
order of relief or other order approving any such case or proceeding is entered;
or the Company or any subsidiary thereof suffers any appointment of any
custodian or the like for it or any substantial part of its property which
continues undischarged or unstayed for a period of 90 days; or the Company or
any subsidiary thereof makes a general assignment for the benefit of creditors;
or the Company shall fail to pay, or shall state that it is unable to pay, or
shall be unable to pay, its debts generally as they become due; or the Company
or any subsidiary thereof shall call a meeting of its creditors with a view to
arranging an adjustment or restructuring of its debts; or the Company or any
subsidiary thereof shall by any act or failure to act expressly indicate its
consent to, approval of or acquiescence in any of the foregoing; or any
corporate or other action is taken by the Company or any subsidiary thereof for
the purpose of effecting any of the foregoing;

 

(iii) the Company shall default in any of its obligations under any other note
or any mortgage, credit agreement or other facility, indenture agreement,
factoring agreement or other instrument under which there may be issued, or by
which there may be secured or evidenced any indebtedness for borrowed money or
money due under any long term leasing or factoring arrangement of the Company in
an amount exceeding $250,000, whether such indebtedness now exists or shall
hereafter be created and such default shall result in such indebtedness becoming
or being declared due and payable prior to the date on which it would otherwise
become due and payable; or

 

(iv) the Company shall fail for any reason to deliver certificates to Holder
prior to the fifth business Day (as defined in Section 5) after a Conversion
Date pursuant to and in accordance with Section 2(b) or the Company shall
provide notice to the Holder, including by way of public announcement, at any
time, of its intention not to comply with requests for conversions of any
portion of its Note in accordance with the terms hereof.

 

(b) If any Event of Default occurs and is continuing, the full principal amount
of this Note, together with interest and other amounts owing in respect thereof,
to the date of acceleration shall become at the Holder’s election and by notice
in writing to the Company, immediately due and payable in cash.

 

3.                  SECTION 2

4.                  CONVERSION

 

(a) (i) CONVERSION GENERALLY. The outstanding principal and interest of this
Note shall be convertible into shares of Common Stock at the option of the
Holder, in whole or in part at any time beginning on the Original Issue Date.
The Holder shall effect conversions at its option by delivering to the Company
the form of conversion notice attached hereto as EXHIBIT A (a “HOLDER CONVERSION
NOTICE”), specifying therein the principal amount of this Note to be converted
and containing a schedule in the form of SCHEDULE 1 to the Holder Conversion
Notice (as amended on each Conversion Date, as defined hereafter, the
“CONVERSION SCHEDULE”) reflecting the remaining principal amount of this Note
and all accrued and unpaid interest thereof subsequent to the conversion at
issue. The Conversion Date shall mean the date each conversion will be deemed to
have been effected, which shall be as of the close of business on the day on
which the related Holder Conversion Notice was received by the Company. Each
Holder Conversion Notice, once given, shall be irrevocable. Conversions
hereunder shall have the effect of lowering the outstanding principal amount of
this Note plus all accrued and unpaid interest thereon in an amount equal to the
applicable conversion, which shall be evidenced by entries set forth in the
Conversion Schedule. The Holder and the Company shall maintain records showing
the principal amount converted and the date of such conversions. The Holder and
any assignee, by acceptance of this Note, acknowledge and agree that, by reason
of the provisions of this paragraph, following conversion of a portion of this
Note, the unpaid and unconverted principal amount of this Note may be less than
the amount stated on the face hereof.

 

(ii) NUMBER OF UNDERLYING SHARES ISSUABLE UPON CONVERSION. This Note is
convertible into fully paid and nonassessable shares of Common Stock at an
initial conversion price equal to 130% of the volume-weighted average price
(“VWAP”) of the Common Stock for the 50 trading days following October 31 2011
(the “CONVERSION PRICE”), subject to adjustment as described in this Section 2
(the “CONVERSION RATIO”). Holder may convert any portion of the principal amount
of this Note into that number of fully paid and nonassessable shares of Common
Stock obtained dividing the principal amount of the Note by the Conversion
Ratio.

 

(iii) EFFECT OF REGISTRATION STATEMENT. Notwithstanding the above, should prior
to December 31, 2011, the Company completes the previously announced Gulf Coast
acquisition and in connection therewith files a registration statement covering
the shares of Common Stock underlying the Note, then the Note shall convert on
the 23rd trading day following effectiveness of the registration statement into
shares of Common Stock at a price equal to 90% of the VWAP of the Common Shares
for the 20 trading days following effectiveness of such registration statement

 

(b) (i) DELIVERY OF STOCK CERTIFICATES. Prior to the fifth Business Day after
any Conversion Date, the Company will issue and deliver to the Holder a
certificate or certificates representing the number of shares of Common Stock
being acquired upon the conversion of this Note (together with the cash payment,
if any, in lieu of fractional shares).

 

(ii) FRACTIONAL SHARES. No fractional shares of Common Stock shall be issued as
a result of conversion, but in lieu thereof, the Company shall pay to the Holder
a cash adjustment in an amount equal to the same fraction of the Conversion
Price on the date for conversion.

 

(c) RESTRICTED SECURITIES. The shares of Common Stock received in conversion of
the Note are restricted securities and are subject to the appropriate legend and
restrictions on transfer.

 

(d) SATISFACTION OF OBLIGATION. The Company’s delivery upon conversion of the
fixed number of shares of Common Stock into which the Note is convertible
(together with the cash payment, if any, in lieu of fractional shares) shall be
deemed to satisfy the Company’s obligation to pay the principal amount at
maturity of the portion of Note so converted and any unpaid interest accrued on
such Note at the time of such conversion.

 

(e) CONVERSION RATIO ADJUSTMENTS. The Conversion Ratio shall be subject to
adjustment without duplication from time to time as follows:

 

(i) In case the Company shall, while any portion of the Note is outstanding, (i)
pay a dividend or make a distribution with respect to its Common Stock in shares
of Common Stock, (ii) subdivide its outstanding shares of Common Stock, (iii)
combine its outstanding shares of Common Stock into a smaller number of shares,
or (iv) issue by reclassification of its shares of Common Stock any shares of
capital stock of the Company, then the Conversion Ratio in effect immediately
prior to such action shall be adjusted so that Holder shall be entitled to
receive the number of shares of capital stock of the Company which he would have
owned immediately following such action had the Note been converted immediately
prior thereto. An adjustment made pursuant to this Section 2(e)(i) shall become
effective immediately after the record date in the case of a dividend or other
distribution and shall become effective immediately after the effective date in
case of a subdivision, combination or reclassification (or immediately after the
record date if a record date shall have been established for such event). If, as
a result of an adjustment made pursuant to this Section 2(e)(i), the Holder
shall become entitled to receive shares of two or more classes or series of
capital stock of the Company, the Board of Directors (whose determination shall
be conclusive) shall reasonably determine the allocation of the adjusted
Conversion Ratio between or among shares of such classes or series of capital
stock.

 

(ii) In case the Company shall, while the Note is outstanding, issue rights or
warrants to all holders of its Common Stock entitling them (for a period
expiring within 45 days after the record date mentioned in this Section
2(e)(ii)) to subscribe for or purchase shares of Common Stock at a price per
share less than the Current Market Price (as defined in Section 5) per share of
Common Stock on such record date, then the Conversion Ratio for the Note shall
be adjusted so that the same shall equal the ratio determined by multiplying the
Conversion Ratio in effect immediately prior to the date of issuance of such
rights or warrants by a fraction of which the numerator shall be the number of
shares of Common Stock outstanding on the date of issuance of such rights or
warrants plus the number of additional shares of Common Stock offered for
subscription or purchase, and of which the denominator shall be the number of
shares of Common Stock outstanding on the date of issuance of such rights or
warrants plus the number of shares which the aggregate offering price of the
total number of shares so offered for subscription or purchase would purchase at
such Current Market Price. Such adjustment shall become effective immediately
after the record date for the determination of shareholders entitled to receive
such rights or warrants. For the purposes of this Section 2(e)(ii), the number
of shares of Common Stock at any time outstanding shall not include shares held
in the treasury of the Company. The Company shall not issue any rights or
warrants in respect of the shares of Common Stock held in the treasury of the
Company. In case any rights or warrants referred to in this Section 2(e)(ii) in
respect of which an adjustment shall have been made shall expire unexercised
within 45 days after the same shall have been distributed or issued by the
Company, the Conversion Ratio shall be readjusted at the time of such expiration
to the Conversion Ratio that would have been in effect if no adjustment had been
made on account of the distribution or issuance of such expired rights or
warrants.

 

(iii) Subject to the last sentence of this Section 2(e)(iii), in case the
Company shall, by dividend or otherwise, distribute to all holders of its Common
Stock evidences of its indebtedness, shares of any class or series of capital
stock, cash or assets (including securities, but excluding any rights or
warrants referred to in Section 2(e)(ii), any divided or distribution paid
exclusively in cash and any divided or distribution referred to in Section
2(e)(i)), then the Conversion Ratio shall be increased so that the same shall
equal the ratio determined by multiplying the Conversion Ratio in effect
immediately prior to the effectiveness of the Conversion Ratio increase
contemplated by this Section 2(e)(iii) by a fraction of which the numerator
shall be the Current Market Price per share of Common Stock on the date fixed
for the payment of such distribution (the “REFERENCE DATE”), and of which the
denominator shall be, the Current Market Price per share of the Common Stock on
the Reference Date less the fair market value (as determined in good faith by
the Board of Directors), on the Reference Date, of the portion of the evidences
of indebtedness, shares of capital stock, cash and assets so distributed
applicable to one share of Common Stock, such increase to become effective
immediately prior to the opening of business on the day following the Reference
Date. In the event that such dividend or distribution is not so paid or made,
the Conversion Ratio shall again be adjusted to be the Conversion Ratio which
would then be in effect if such dividend or distribution had not occurred. If
the Board of Directors determines the fair market value of any distribution for
purposes of this Section 2(e)(iii) by reference to the actual or when issued
trading market for any securities comprising such distribution, it must in doing
so consider the prices in such market over the same period used in computing the
Current Market Price per share of Common Stock. For purposes of this Section
2(e)(iii), any dividend or distribution that includes shares of Common Stock or
rights or warrants to subscribe for or purchase shares of Common Stock shall be
deemed instead to be (1) a dividend or distribution of the evidences of
indebtedness, shares of capital stock, cash or assets other than such shares of
Common Stock or such rights or warrants (making any Conversion Ratio increase
required by this Section 2(e)(iii)) immediately followed by (2) a dividend or
distribution of such shares of Common Stock or such rights or warrants (making
any further Conversion Ratio increase required by Section 2(e)(i) or 2(e)(ii)),
except (A) the Reference Date of such dividend or distribution as defined in
this Section 2(e)(iii) shall be substituted as (a) “the record date in the case
of a dividend or other distribution,” and (b) “the record date for the
determination of shareholders entitled to receive such rights or warrants,” and
(c) “the date fixed for such determination” within the meaning of Sections
2(e)(k) and 2(e)(ii), and (B) any shares of Common Stock included in such
dividend or distribution shall not be deemed outstanding for purposes of
computing any adjustment of the Conversion Ratio in Section 2(e)(i).

 

(iv) In case the Company shall pay or make a dividend or other distribution on
its Common Stock exclusively in cash (excluding all cash dividends paid out of
the retained earnings of the Company), then the Conversion Ratio shall be
increased so that the same shall equal the ratio determined by multiplying the
Conversion Ratio in effect immediately prior to the effectiveness of the
Conversion Ratio increase contemplated by this Section 2(e)(iv) by a fraction of
which the numerator shall be the Current Market Price per share of the Common
Stock, and of which the denominator shall be the Current Market Price per share
of Common Stock on the date fixed for the payment of such distribution less the
amount of cash so distributed and not excluded as provided applicable to one
share of Common Stock on the date fixed for the payment of such distribution,
such increase to become effective immediately prior to the opening of business
on the day following the date fixed for the payment of such distribution;
provided, however, that in the event the portion of the cash so distributed
applicable to one share of Common Stock is equal to or greater than the Current
Market Price per share of the Common Stock on the record date mentioned above,
in lieu of the foregoing adjustment, adequate provision shall be made so that
Holder shall have the right to receive upon conversion the amount of cash Holder
would have received had Holder converted this Note immediately prior to the
record date for the distribution of the cash. In the event that each dividend or
distribution is not paid or made, the Conversion Ratio shall again be adjusted
to be the Conversion Ratio which would then be in effect if such record date had
not been fixed.

 

(v) In case a tender or exchange offer (other than an odd-lot offer) made by the
Company or any subsidiary of the Company for all or any portion of the Common
Stock shall expire and such tender or exchange offer shall involve the payment
by the Company or such subsidiary of consideration per share of Common Stock
having a fair market value (as determined in good faith by the Board of
Directors, whose determination shall be conclusive and described in a Board
Resolution) at the last time (the “EXPIRATION TIME”) tenders or exchanges may be
made pursuant to such tender or exchange offer (as it shall have been amended)
that exceeds 110% of the Current Market Price per share of Common Stock on the
Business Day next succeeding the Expiration Time, then the Conversion Ratio
shall be increased so that the same shall equal the ratio determined by
multiplying the Conversion Ratio in effect immediately prior to the
effectiveness of the Conversion Ration increase contemplated by this Section
2(e)(v) by a fraction of which the numerator shall be the sum of (x) the fair
market value (determined as aforesaid) of the aggregate consideration payable to
shareholders based on the acceptance (up to any maximum specified in the terms
of the tender or exchange offer) of all shares validly tendered or exchanged and
not withdrawn as of the Expiration Time (the shares deemed so accepted, up to
any such maximum, being referred to as the “Purchased Shares”), and (y) the
product of the number of shares of Common Stock outstanding (less any Purchased
Shares) at the Expiration Time and the Current Market Price per share of Common
Stock on the Business Day next succeeding the Expiration Time, and of which the
denominator shall be the number of shares of Common Stock outstanding (including
any Purchased Shares) at the Expiration Time multiplied by the Current Market
Price per share of Common Stock on the Business Day next succeeding the
Expiration Time, such increase to become effective immediately prior to the
opening of business on the day following the Expiration Time.

 

(vi) The Company may make such reasonable increases in the Conversion Ratio, in
addition to those required by Sections 2(e)(i) through (v), as it reasonably
considers to be advisable to avoid or diminish any income tax to holders of
Common Stock or rights to purchase Common Stock resulting from any dividend or
distribution of stock (or rights to acquire stock) or from any event treated as
such for income tax purposes.

 

(vii) No adjustment in the Conversion Ratio shall be required unless such
adjustment would require an increase or decrease of at least 1% in the
Conversion Ratio; provided, however, that any adjustments which by reason of
this Section 2(e)(vii) are not required to be made shall be carried forward and
taken into account in determining whether any subsequent adjustment shall be
required. The adjusted Conversion Ratio will be rounded to two decimal places.

 

(viii) If any action would require adjustment of the Conversion Ratio pursuant
to more than one of the provisions described above, only one adjustment shall be
made and such adjustment shall be the amount of adjustment that has the highest
absolute value to the Holder.

 

(f) RECLASSIFICATION, CONSOLIDATION, MERGER OR SALE OF ASSETS. In the event that
the Company shall be a party to any transaction, including without limitation
(a) any recapitalization or reclassification of the Common Stock (other than a
change in par value, or from par value to no par value, or from no par value to
par value, or as a result of a subdivision or combination of the Common Stock),
(b) any consolidation of the Company with, or merger of the Company into any
other Person, any merger of another Person into the Company (other than a merger
which does not result in a reclassification, conversion, exchange or
cancellation of outstanding shares of Common Stock of the Company), (c) any
sale, transfer or lease of all or substantially all of the assets of the
Company, or (d) any compulsory share exchange, in each case pursuant to which
the Common Stock is converted into the right to receive other securities, cash
or other property, then lawful provision shall be made as part of the terms of
such transaction whereby the Holder shall have the right thereafter to convert
this Note only into the kind and amount of securities, cash or other property
receivable upon consummation of such transaction by a holder of the number of
shares of Common Stock of the Company into which this Note could have been
converted immediately prior to such transaction.

 

The Company or the Person formed by such consolidation or resulting from such
merger or which acquired such assets or which acquires the shares of the
Company, as the case may be, shall make provision in its certificate or articles
of incorporation or other constituent document to establish such right. Such
certificate or articles of incorporation or other constituent document shall
provide for adjustments which, for events subsequent to the effective date of
such certificate or articles of incorporation or other constitution document,
shall be as nearly equivalent as may be practicable to the adjustments provided
for in this Section 2(f). The above provisions shall similarly apply to
successive transactions of the foregoing types.

 

(g) NOTICE OF ADJUSTMENTS OF CONVERSION RATIO. Whenever the Conversion Ratio is
adjusted as herein provided, the Company shall compute the adjusted Conversion
Ratio and shall prepare a notice signed by the Chairman of the Board, President
or Executive or Senior Vice President of the Company setting forth the adjusted
Conversion Ratio and such notice shall as soon as practicable be mailed by the
Company to Holder the last addresses as they appear upon the Note register of
the Company.

 

(h) RESERVATION OF STOCK ISSUABLE UPON CONVERSION. The Company shall at all
times reserve and keep available out of its authorized but unissued shares of
Common Stock, solely for the purpose of effecting the conversion of the Note,
such number of its shares of Common Stock as shall from time to time be
sufficient to effect the conversion of the Note; and if at any time the number
of authorized but unissued shares shall not be sufficient to effect the
conversion of the entire outstanding principal amount of the Notes, the Company
will use its best efforts to take such corporate action as may, in the opinion
of its counsel, be necessary to increase its authorized but unissued shares of
Common Stock to such number of shares as shall be sufficient for such purposes.

 

5.                  SECTION 3

Piggyback Registrations

 

(a) The Company shall notify Holder in writing at least thirty (30) days prior
to the filing of any registration statement under the Securities Act for
purposes of a public offering of securities of the Company (including, but not
limited to, registration statements relating to secondary offerings of
securities of the Company, but excluding registration statements relating to
employee benefit plans or with respect to corporate reorganizations or other
transactions under Rule 145 of the Securities Act) and will afford Holder an
opportunity to include in such registration statement all or part of such
Registrable Securities held by Holder. Within fifteen (15) days after the
above-described notice from the Company, Holder shall notify the Company in
writing. Such notice shall state the intended method of disposition of the
Registrable Securities by Holder. If Holder decides not to include all of its
Registrable Securities in any registration statement thereafter filed by the
Company, Holder shall nevertheless continue to have the right to include any
Registrable Securities in any subsequent registration statement or registration
statements as may be filed by the Company with respect to offerings of its
securities, all upon the terms and conditions set forth herein.

(b) If the registration statement under which the Company gives notice under
this Section 3 is for an underwritten offering, the Company shall so advise the
Holder in the above-described notice. In such event, the right of Holder to be
included in a registration pursuant to this Section 3 shall be conditioned upon
Holder's participation in such underwriting and the inclusion of Holder's
Registrable Securities in the underwriting to the extent provided herein. Holder
shall enter into an underwriting agreement in customary form with the
underwriter or underwriters selected for such underwriting by the Company.
Notwithstanding any other provision of the Note, if the underwriter determines
in good faith that marketing factors require a limitation of the number of
shares to be underwritten, the number of shares that may be included in the
underwriting shall be allocated, first, to the Company; second, to Holder on a
pro rata basis based on the total number of Registrable Securities held by the
Holder; and third, to any member of the Company (other than a Holder) on a pro
rata basis. No such reduction shall (i) reduce the securities being offered by
the Company for its own account to be included in the registration and
underwriting, or (ii) reduce the amount of securities of the selling Holder
included in the registration below thirty percent (30%) of the total amount of
securities included in such registration, unless such offering is the Initial
Offering and such registration does not include shares of any other selling
members, in which event any or all of the Registrable Securities of the Holder
may be excluded in accordance with the immediately preceding sentence.

(c) The Company shall have the right to terminate or withdraw any registration
initiated by it under this Section 3 prior to the effectiveness of such
registration whether or not Holder has elected to include securities in such
registration. The Registration Expenses of such withdrawn registration shall be
borne by the Company in accordance with Section 3 hereof.

(d) All registration expenses incurred in connection with any registration,
qualification or compliance pursuant to Section 3 shall be borne by the Company.

(e) Whenever required to effect the registration of any Registrable Securities,
the Company shall, as expeditiously as reasonably possible:

(i) Prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use all reasonable efforts to cause such registration
statement to become effective, and, upon the request of the Holder, keep such
registration statement effective for up to ninety (90) days or, if earlier,
until the Holder has completed the distribution related thereto.

(ii) Prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement.

(iii) Furnish to the Holder such number of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned by Holder.

(iv) Use all reasonable efforts to register and qualify the securities covered
by such registration statement under such other securities or blue sky laws of
such jurisdictions as shall be reasonably requested by the Holder, provided that
the Company shall not be required in connection therewith or as a condition
thereto to qualify to do business or to file a general consent to service of
process in any such states or jurisdictions.

(v) In the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter(s) of such offering. Holder, if participating in such
underwriting, shall also enter into and perform its obligations under such an
agreement.

(vi) Notify Holder when a prospectus is required to be delivered under the
Securities Act of the happening of any event as a result of which the prospectus
included in such registration statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing.

(vii) Furnish, at the request of the Holder, on the date that such Registrable
Securities are delivered to the underwriters for sale, if such securities are
being sold through underwriters, or, if such securities are not being sold
through underwriters, on the date that the registration statement with respect
to such securities becomes effective, (a) an opinion, dated as of such date, of
the counsel representing the Company for the purposes of such registration, in
form and substance as is customarily given to underwriters in an underwritten
public offering and reasonably satisfactory to a majority in interest of the
Holder requesting registration, addressed to the underwriters, if any, and to
the Holder requesting registration of Registrable Securities and (b) a letter
dated as of such date, from the independent certified public accountants of the
Company, in form and substance as is customarily given by independent certified
public accountants to underwriters in an underwritten public offering and
reasonably satisfactory to the Holder, addressed to the underwriters, if any,
and if permitted by applicable accounting standards, to the Holder.

(viii) Cause all such Registrable Securities registered pursuant hereto to be
listed on each securities exchange or quoted on each quotation system on which
similar securities issued by the Company are then listed or quoted.

(ix) Provide a transfer agent and registrar for all Registrable Securities
registered pursuant hereto and a CUSIP number for all such Registrable
Securities, in each case not later than the effective date of such registration.

(f) Holder shall have any right to obtain or seek an injunction restraining or
otherwise delaying any such registration as the result of any controversy that
might arise with respect to the interpretation or implementation of this Section
3.

(g) The Company shall not be required to submit any registration statement to
the Commission pursuant to Section 3 if Holder has not furnished to the Company
such information regarding itself, the Registrable Securities held by Holder and
the intended method of disposition of such securities as shall be required to
effect the registration of their Registrable Securities; provided, however, that
the Company may eliminate the shares proposed to be sold by Holder from
registration pursuant to Section 3 if Holder has not provided such information,
to the reasonable satisfaction of the Company, within twenty (20) days of having
received written notice of a request for such information from the Company.

(h) The Company shall have no obligation with respect to any registration
requested pursuant to Section 3 if the number of shares or the anticipated
aggregate offering price of the Registrable Securities to be included in the
registration does not equal or exceed the number of shares or the anticipated
aggregate offering price required to originally trigger the Company's obligation
to initiate such registration as specified in Section 3. Where a registration
requested pursuant to Section 3 is not completed because the number of shares or
the anticipated aggregate offering price of the Registrable Securities to be
included in the registration does not equal or exceed the number of shares or
the anticipated aggregate offering price required to originally trigger the
Company's obligation to initiate such registration, the request to initiate such
registration shall not count against the number of requests permitted to be made
pursuant to Section 3. Where a registration requested pursuant to Section 3 is
completed even though the number of shares or the anticipated aggregate offering
price of the Registrable Securities to be included in the registration is less
than the number of shares or the anticipated aggregate offering price required
to originally trigger the Company's obligation to initiate such registration,
the request initiate such registration shall count against the number of
requests permitted to be made pursuant to Section 3.

(i) In the event any Registrable Securities are included in a registration
statement under Sections 3 :

(i) The Company will indemnify and hold harmless Holder, the partners, officers,
directors and legal counsel of Holder, any underwriter (as defined in the
Securities Act) for Holder and each person, if any, who controls Holder or
underwriter within the meaning of the Securities Act or the Exchange Act,
against any losses, claims, damages, or liabilities (joint or several) to which
they may become subject under the Securities Act, the Exchange Act or other
federal or state law, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any of the following
statements, omissions or violations (collectively a "Violation") by the Company:
(i) any untrue statement or alleged untrue statement of a material fact
contained in such registration statement, including any preliminary prospectus
or final prospectus contained therein or any amendments or supplements thereto,
(ii) the omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading, or (iii) any violation or alleged violation by the Company of the
Securities Act, the Exchange Act, any state securities law or any rule or
regulation promulgated under the Securities Act, the Exchange Act or any state
securities law in connection with the offering covered by such registration
statement; and the Company will reimburse each Holder, partner, officer,
director, legal counsel, underwriter or controlling person for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided however,
that the indemnity agreement contained herein shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company, which consent shall
not be unreasonably withheld, nor shall the Company be liable in any such case
for any such loss, claim, damage, liability or action to the extent that it
arises out of or is based upon a Violation which occurs in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by Holder, partner, officer, director, legal counsel,
underwriter or controlling person of Holder.

(ii) Holder will, if Registrable Securities held by Holder are included in the
securities as to which such registration qualifications or compliance is being
effected, indemnify and hold harmless the Company, each of its directors, its
officers, and legal counsel and each person, if any, who controls the Company
within the meaning of the Securities Act, any underwriter and any other Holder
selling securities under such registration statement or any of such other
Holder's partners, directors or officers or any person who controls Holder,
against any losses, claims, damages or liabilities (joint or several) to which
the Company or any such director, officer, controlling person, underwriter or
other Holder, or partner, director, officer or controlling person of such other
Holder may become subject under the Securities Act, the Exchange Act or other
federal or state law, insofar as such losses, claims, damages or liabilities (or
actions in respect thereto) arise out of or are based upon any Violation, in
each case to the extent (and only to the extent) that such Violation occurs in
reliance upon and in conformity with written information furnished by Holder
under an instrument duly executed by Holder and stated to be specifically for
use in connection with such registration; and each Holder will reimburse any
legal or other expenses reasonably incurred by the Company or any such director,
officer, legal counsel, controlling person, underwriter or other Holder, or
partner, officer, director, legal counsel or controlling person of such other
Holder in connection with investigating or defending any such loss, claim,
damage, liability or action if it is judicially determined that there was such a
Violation; provided, however, that the indemnity agreement contained in this
Section shall not apply to amounts paid in settlement of any such loss, claim,
damage, liability or action if such settlement is effected without the consent
of the Holder, which consent shall not be unreasonably withheld; provided
further, that in no event shall any indemnity under this Section exceed the net
proceeds from the offering received by Holder.

(iii) Promptly after receipt by an indemnified party under this Section of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section, deliver to the indemnifying party a
written notice of the commencement thereof and the indemnifying party shall have
the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party shall have the right to retain its own
counsel, with the fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action, if materially prejudicial to its ability to defend such action, shall
relieve such indemnifying party of any liability to the indemnified party under
this Section, but the omission so to deliver written notice to the indemnifying
party will not relieve it of any liability that it may have to any indemnified
party otherwise than under this Section.

(iv) If the indemnification provided for in this Section is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any losses, claims, damages or liabilities referred to herein, the indemnifying
party, in lieu of indemnifying such indemnified party thereunder, shall to the
extent permitted by applicable law contribute to the amount paid or payable by
such indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other in
connection with the Violation(s) that resulted in such loss, claim, damage or
liability, as well as any other relevant equitable considerations. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by a court of law by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission to state a material
fact relates to information supplied by the indemnifying party or by the
indemnified party and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission;
provided, that in no event shall any contribution by a Holder hereunder exceed
the net proceeds from the offering received by Holder.

(v) The obligations of the Company and Holder under this Section shall survive
completion of any offering of Registrable Securities in a registration statement
and the termination of this Note. No Indemnifying Party, in the defense of any
such claim or litigation, shall, except with the consent of each Indemnified
Party, consent to entry of any judgment or enter into any settlement which does
not include as an unconditional term thereof the giving by the claimant or
plaintiff to such Indemnified Party of a release from all liability in respect
to such claim or litigation.

 

6.                  SECTION 4

7.                  LIMITATION ON TRANSACTIONS

 

If there shall have occurred and be continuing any Event of Default, then (a)
the Company shall not declare or pay any dividend on, make any distributions
with respect to, or redeem, purchase, acquire or make a liquidation payment with
respect to, any of its capital stock (other than (A) dividends or distributions
in Common Stock of the Company, or any declaration of a non-cash dividend in
connection with the implementation of a shareholder rights plan, or the issuance
of stock under any such plan in the future, or the redemption or repurchase of
any such rights pursuant thereto, (B) purchases of common stock of the Company
related to the rights under any of the Company’s benefit plans for its
directors, officers or employees, or (C) as a result of a reclassification of
its capital stock for another class of its capital stock); (b) the Company shall
not make any payment of interest, principal or premium, if any, or repay,
repurchase or redeem any debt securities issued by the Company which rank pari
passu with or junior to the Note or make any guarantee payment with respect to
any guarantee by the Company of the debt securities of any subsidiary of the
Company if such guarantee ranks pari passu with or junior to the Note; and (c)
the Company shall not redeem, purchase or acquire less than all of the
outstanding Note.

 

8.                  SECTION 5

9.                  DEFINITIONS

 

For the purposes hereof, the following terms shall have the following meanings:

 

“BUSINESS DAY” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or a day on which banking
institutions in the State of Louisiana are authorized or required by law or
other government action to close.

 

“COMMON STOCK” means the common stock, $0.0001 par value per share, of the
Company and stock of any other class into which such shares may hereafter have
been reclassified or changed.

 

“CURRENT MARKET PRICE” shall mean the last reported price at an exchange or the
bid price in an over the counter market to buy a share of Common Stock

 

“ORIGINAL ISSUE DATE” shall mean November 3, 2011.

 

“PERSON” means a corporation, an association, a partnership, organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.

 

“UNDERLYING SHARES” means the shares of Common Stock issuable upon conversion of
Notes or as payment of interest in accordance with the terms hereof.

 

10.              SECTION 6

 

Any and all notices or other communications or deliveries to be provided by the
Holder, including, without limitation, any Holder Conversion Notice, shall be in
writing and delivered personally, by facsimile, send by a nationally recognized
overnight courier service or sent by certified or registered mail, postage
prepaid, addressed to the Company, at 228 St. Charles Avenue, Suite 724, New
Orleans, Louisiana 70130, facsimile No.: (504) 561-1153, attention Alan Massara,
or such other address or facsimile number as the Company may specify for such
purposes by notice to the Holders delivered in accordance with this Section 6.
Any and all notices or other communications or deliveries to be provided by the
Company hereunder shall be in writing and delivered personally, by facsimile,
sent by a nationally recognized overnight courier service or sent by certified
or registered mail, postage prepaid, addressed to the Holder at the facsimile
telephone number or address of such Holder appearing on the books of the
Company, or if no such facsimile telephone number or address appears, at the
principal place of business of the Holder. Any notice or other communication or
deliveries hereunder shall be deemed given and effective on the earliest of (a)
the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile telephone number specified in this Section 6 prior to
5:00 p.m. (Central time), (b) the date after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile telephone
number specified in this Section 6 later than 5:00 p.m. (Central time) on any
date and earlier than 11:59 p.m. (Central time) on such date, (c) four days
after deposit in the United States mail, (d) the Business Day following the date
of mailing, if sent by nationally recognized overnight courier service, or (e)
upon actual receipt by the party to whom such notice is required to be given.

 

11.              SECTION 7

 

This Note shall not entitle the Holder to any of the rights of a shareholder of
the Company, including without limitation, the right to vote, to receive
dividends and other distributions, or to receive any notice of, or to attend,
meetings of shareholders or any other proceedings of the Company, unless and to
the extent converted into shares of Common Stock in accordance with the terms
hereof.

 

12.              SECTION 8

 

If this Note shall be mutilated, lost, stolen or destroyed, the Company shall
execute and deliver, in exchange and substitution for and upon cancellation of a
mutilated Note, or in lieu of or in substitution for a lost, stolen or destroyed
Note, a new Note for the principal amount of this Note so mutilated, lost,
stolen or destroyed but only upon receipt of evidence of such loss, theft or
destruction of such Note, and of the ownership hereof, and indemnity, if
requested, all reasonably satisfactory to the Company.

 

13.              SECTION 9

 

This Note shall be governed by and construed in accordance with the laws of the
State of Louisiana without giving effect to conflicts of laws thereof. The
Company and the Holder hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts sitting in the State of Louisiana, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, or that
such suit, action or proceeding is improper. The Company hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by receiving a copy thereof sent to the Company
at the address in effect for notices to it under this instrument and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.

 

14.              SECTION 10

 

Any waiver by the Company or the Holder of a breach of any provision of this
Note shall not operate as or be construed to be a waiver of any other breach of
such provision or of any breach of any other provision of this Note. The failure
of the Company or the Holder to insist upon strict adherence to any term of this
Note on one or more occasions shall not be considered a waiver or deprive that
party of the right thereafter to insist upon strict adherence to that term or
any other term of this Note. Any waiver must be in writing.

 

15.              SECTION 11

 

Whenever any payment or other obligation hereunder shall be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day.

 

16.              SECTION 12

 

So long as this Note remains outstanding, the Company will furnish to the Holder
copies of the Company’s audited financial statements within 120 days of the end
of each fiscal year.

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOLLOWS]

 
 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.

 

NORTH AMERICAN ENERGY RESOURCES, INC.

 

 

BY:       /s Alan Massara                                    

Alan Massara                                       

President                                              

 

Attest:

 

 

/s Clint Coldren

Secretary

 
 

EXHIBIT A

 

17.              NOTICE OF HOLDER CONVERSION

 

The undersigned hereby elects to convert the principal amount of Note set forth
below into shares of common stock, $______ par value per share (the “Common
Stock”), of North American Energy Resources, Inc. (the “Company”) according to
the conditions hereof, as of the date written below. If shares are to be issued
in the name of a person other than the undersigned, the undersigned will pay all
transfer taxes payable with respect thereto and is delivering herewith such
certificates and opinions as reasonably requested by the Company in accordance
therewith. No fee will be charged to the holder for any conversion, except for
such transfer taxes, if any. Conversion calculations:

 

 

______________________________________

Date to Effect Conversion

 

_______________________________________

Principal Amount of Notes to be Converted

 

_______________________________________

Number of Shares of Common Stock to be Issued

 

_______________________________________

Applicable Conversion Price

 

_______________________________________

Signature

 

_______________________________________

Name

 

_______________________________________

Address

 
 

SCHEDULE 1

 

18.              CONVERSION SCHEDULE

 

8.0% Convertible Notes in the aggregate principal amount of $_______ issued by
NORTH AMERICAN ENERGY RESOURCES, INC. This Conversion schedule reflects
conversions made under Section 2(a)(i) of the above referenced Notes.

 

Dated:______________________________

 

 

DATE OF CONVERSION AMOUNT OF CONVERSION AGGREGATE PRINCIPAL AMOUNT REMAINING
SUBSEQUENT TO CONVERSION COMPANY ATTEST                        

 

